Stayton, Associate Justice.
The petition sets np the facts under which all parties to the action claim title to the property in controversy, and the only question which arises is as to the sufficiency of those facts to show title in the plaintiffs, ór such of the defendants as claim title only through inheritance from Charles G. ETewton.
If the instrument acknowledged by him on June 19, 1871, and bearing date the twelfth of that month, operated a transfer of his interest in the property, then no one claiming by inheritance through him can have title. If that instrument had been subscribed by him, there is no contention that it would not have passed to his wife all the interest he held in the property.
It is contended, however, as the instrument was not subscribed by him, and not written by him, that it is therefore inoperative. The admitted fact is that he produced the instrument before an officer authorized to take acknowledgments of deeds, for the purpose of making the proper acknowledgment, and that before that officer he declared and asked him to certify, as the officer did, “ that he signed, executed and delivered the foregoing deed to be his act for the purposes and considerations therein stated.”
Under this state of facts it is unimportant that the entire instrument, including the name of Charles G. ETewton, was written by another, at his request; nor is it important whether he was present when it was written; for, it is well settled that by his acknowledgment before the officer he adopted and made his own, every word, including his own name, then upon the instrument
By that act, and the delivery of the instrument, he declared and made his name or sign, then on the paper, the evidence of his intention in reference to giving it validity and effect, as fully as though the name had been written by himself.
Bartlett v. Drake, 100 Mass., 175; Clough v. Clough, 73 Me., 488; Nye v. Lowery, 82 Ind., 320; Willis v. Lewis, 28 Tex., 180; Adams v. Field, 21 Vt., 267; Armstrong v. Stovall, 26 Miss., 282; Pike v. Bacon, 21 Me., 287; Bird v. Decker, 64 Me., 552. It is to be regarded then as though entirely written by himself, for he declared that, as an entirety, it was his act; that he had signed and executed it. This declaration must be received as true, unless it appears that he was mistaken; that is, unless it be true that what appeared upon the paper at that time, if wholly written by the person named as maker, cannot in law constitute a signing.
Conceding then that under the law in force at that time it was necessary to the validity of the instrument that it be “signed by the *146party to be charged therewith,” the question arises whether the instrument within the meaning of the law, under the admitted facts, was signed by Charles G. Newton. The instrument commences: “Know all men by these presents, that I, Charles G. Newton, of the county of Dallas, in the State of Texas, * * * have sold, and by these presents do sell, transfer and convey unto Adeline L. Newton,” etc.; * * * and it concludes: “To have and to hold unto the said A. L. Newton, her heirs and assigns forever, free from the claim of any and all persons. Given under my hand this, twelfth day of June 1871.” The instrument, however, ¡was not subscribed, nor did the statute then in force require it to be, as does the law now in force. A deed or other instrument may be said to be signed whenever the name of its maker is so written upon it as to evidence his intention to give authenticity to it.
At common law the seal was the sign, and a sealing was regarded as a signing—as the act evidencing the intention of the maker to give vitality to the instrument; so, under the laws of those states in which sealing has been dispensed with and subscription is not required, it has been very generally held that the writing of the name of the maker in the body of the instrument, in such connection as to evidence his intention to give effect, vitality or authenticity to the entire writing, as one completed instrument, is to be deemed a signing, within the meaning of the law. Fulshear v. Randon, 18 Tex., 277; Penniman v. Hartshorn, 13 Mass., 87; Johnson v. Dodgson, 2 M. and W., 659; McConnell v. Brillhart, 17 Ill., 361; Coddington v. Goddard, 16 Gray, 444; Hawkins v. Chace, 19 Pick., 504; Ingoldsby v. Juan, 12 Cal., 564; People v. Murray, 5 Hill, 470; Smith v. Howell, 3 Stockton, 349; Adams v. Field, 21 Vt., 265; Knight v. Crockford, Esp. Cases, 189; 1 Chitty on Cont., 97; 3 Parsons on Cont., 6; 3 Washburn, 245; Hillard on Vendors, 111; Addison on Cont., 214; Fry on Spec. Perform., 347; 1 Benjamin on Sales, 259-264; Saunders v. Hackney, 10 Lea, 194.
The instrument does not, on its face, appear to be necessarily imperfect. There is no language used in the final clause which may not refer as well to the name of the maker, inserted in the beginning of the instrument, as would it to his name if subscribed. It was presented by the person whose name appears init as maker to a proper officer, for the purpose of making, before him, a statement of his own understanding as to his own acts therein accomplished, as well as to declare his intention in regard to the purpose which, through such acts, he believed to be secured.
His object in this was to have these things certified in the most solemn form, that, in future time, there might be the evidence which the law required of his act as well as intention. After being acknowl*147edged and certified, the paper was deposited with the proper officer, that he might place it upon the public record, which, of itself, has often been held to operate a constructive delivery which is the final .act in transmission of title by deed. Holliday v. White, 33 Tex., 460; Cooper v. Jackson, 4 Wis., 537; Jackson v. Cleveland, 15 Mich., 94; Somers v. Pumphrey, 24 Ind., 231; Boody v. Davis, 20 N. H., 142.
The evidence shows fully what the purpose of the maker in delivering the paper to the officer was; for, after delivering the paper to the officer for record, he at once informed his wife that he had done so, that the property was thereby made hers, and such he declared it to beso long as he lived. She asserted claim under it. If there was doubt, from an inspection of the instrument, whether the person named in it as maker intended to adopt his name therein written by another, and •doubt certainly would exist upon this point if there was evidence only -of the fact that he had such a paper in his possession, the fact of adoption of that name is shown by the acknowledgment, delivery of the deed and repeated declarations subsequently made, all of which must have their legitimate bearing upon this question. All the facts upon which the plaintiffs relied to show that the title and interest of Charles C. Hewton did not pass to his wife by the instrument of date June 12, 1871, having been set out in plaintiffs’ petition, the parties treated the •questions involved in the case as purely questions of law, and, therefore, presented them by demurrer.
This was not strictly correct, for some of the questions bearing on the validity of the instrument are questions of fact, which the appellants were entitled to have passed upon in the court below, if they so desired. It is probable, however, that all parties have treated the demurrer as going to the evidence bearing on the question of the execution of the instrument, treating the statement of facts bearing on that •question fully set out in the petition as all the facts.
If so, it would subserve no useful purpose, even if the court below •on the questions purely of law erred in sustaining the demurrer to reverse the judgment and remand the case, unless, upon the facts .stated in the plaintiffs’ pleadings, a judgment, based on the theory that Charles G. Hewton did not execute the deed to Ms wife, could be sustained.
We are of the opinion that a verdict or finding by the court, to the effect that the instrument of June 12, 1871, was not executed by the person through whom the plaintiffs’ claim, could not be sustained under the facts pleaded, and that as the case is presented the judgment should be affirmed. It is so ordered.
Affirmed.
[Opinion delivered April 27, 1886.]